Citation Nr: 0612174	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board)  on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office in Indianapolis, Indiana 
(the RO).

Procedural history

The veteran served on active duty from March 1971 to March 
1973.

The veteran was granted service connection for bilateral pes 
planus in a March 1979 rating decision; a 10 percent 
disability rating was assigned.

A June 2003 rating decision increased the disability rating 
assigned the veteran's bilateral pes planus to 30 percent.  
The veteran expressed his disagreement with that rating and 
subsequently perfected an appeal as to that issue.  

In June 2004, the Board remanded the case for further 
evidentiary development, to include physical examination.  
This was accomplished.  In December 2005 the VA Appeals 
Management Resource Center (AMC) in Huntington, West 
Virginia, issued a supplemental statement of the case (SSOC) 
which continued to deny the veteran's claim.  The veteran's 
VA claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

In its June 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for a bilateral 
hip disorder, claimed as secondary to the service-connected 
pes planus.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2005).  That issue will be discussed no further 
herein.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's bilateral pes planus has been manifested by rigid 
flat foot, with no signs of atrophy and no significant 
deformity or abnormality.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connected 
bilateral pes planus, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).

2.  The criteria for referral for increased disability rating 
for bilateral pes planus on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected bilateral pes planus, which is currently 
evaluated as 30 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes first that the veteran was informed of the following 
in letters dated June 2004 and April 2005:

To establish an increased disability rating for 
service-connected bilateral pes planus, the 
evidence must show that your service-connected 
condition has gotten worse." (see the VCAA 
letters, June 2004, page 4; April 2005, page 5).  
[Emphasis as in original]. 

The veteran was informed of VA's duty to assist him in the 
development of his claim in the June 2004 VCAA letter, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
June 2004 VCAA letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf "you 
must give us enough information about your records so that we 
can request them from the agency or person who has them."

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  The June 
2004 letter also asked the veteran to tell "us about any 
additional information or evidence that you want us to get", 
in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The June 2004 VCAA letter from the RO 
states as follows:

If there is any other evidence or information that you 
think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains 
to your claim, please send it to us. 
 
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  In addition, the letter states on the 
first page that:

It isn't necessary to resubmit information you have 
already given to us.  This is an opportunity to 
submit information you may have that you have not 
already submitted.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5), effective date of 
disability, is not contested by the veteran.  In other words, 
any lack advisement as to those four elements is meaningless, 
because they are not in issue.  The veteran's claim of 
entitlement to an increased rating was denied based on 
element (4), degree of disability.  As explained above, the 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to the crucial 
element, degree of disability.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a skilled representative, 
who is aware of what is required of the veteran and of VA.  
This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations and those of VA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records.  The veteran has identified no 
additional information that should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA conducted a physical 
examination of the veteran, the results of which will be 
reported below.  

The veteran and his representative have claimed that the 
provision of the June 2004 Remand Order requiring the 
examiner to review the complete medical record at or before 
the time of the examination was not strictly followed because 
the veteran was examined in May 2005 prior to his most recent 
medical records being received into the claims folder.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In view of the veteran's claim, the Board has 
thoroughly reviewed the claims folder and determines that the 
AMC complied with Remand Order.

The transmittal memorandum from the VA medical facility 
indicates that the veteran's medical records in question were 
made a part of the file on April 26, 2005.  The date of the 
veteran's medical examination was May 19, 2005, after such 
date of receipt.  Moreover, in the body of the May 19, 2005 
examination report, the examiner referred to a treatment note 
dated March 7, 2005 that the veteran received orthotic 
appliances, which clearly indicates that recent treatment 
records were available to, and reviewed by, the examiner.  

Moreover, the law presumes that the records were properly 
reviewed by the examiner in the absence of clear evidence to 
the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F. 3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308 (1992).  While the Ashley 
case dealt with irregularity and procedures at the Board, in 
Mindenhall, the Court applied the presumption of regularity 
to procedures at the RO level, such as in the instant case. 

The basis for the veteran's contention that the records were 
not reviewed by the examiner is obscure.  The Board notes 
that the medical records are located in the claims folder on 
top of the after the examination report, and that have led 
the veteran's representative to conclude that such records 
were not in the folder on the examination date.  However, as 
discussed above a careful review of the file and the 
examination report leads to the inescapable conclusion that 
the records were in fact available to the examiner and that 
there is no Stegall violation.  The placement of the 
outpatient treatment records in the file is hardly sufficient 
to rebut the presumption of administrative regularity, 
especially in light of convincing evidence that the records 
were in fact reviewed by the examiner.  Thus, the Board finds 
that its remand order was properly followed.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

Analysis

Assignment of diagnostic code

The veteran's bilateral pes planus is currently rated 30 
percent disabling under Diagnostic Code 5276.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's acquired flatfoot disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 5276 [Flatfoot, 
acquired] (2005).  Diagnostic Code 5276 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the veteran's case (bilateral pes planus).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5276.

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The examiner in the May 2005 examination concluded that the 
primary issue for the veteran was his forefoot overload, and 
concluded that it was at least as likely as not related to 
the pes planus.  He further concluded that the veteran would 
likely experience some degenerative changes at the first MTP 
(metatarsophalangeal) because of the hallux valgus.  The 
impression contained in a follow-up x-ray report dated May 
20, 2005, indicates that the veteran has left talonavicular 
degenerative change, bilateral pes planus, and bilateral 
hallux valgus with first MTP degenerative change.

Since it appears that all of the veteran's bilateral foot 
pathology is attributable to his service-connected pes 
planus, directly or indirectly, the Board will consider all 
of his foot symptoms in evaluating this disability.

Schedular rating

The veteran's medical history includes numerous outpatient 
treatment reports in which he complained of bilateral foot 
pain.  In recognition of these complaints, an increased 
rating of 30 percent was assigned in a June 2003 Hearing 
Officer decision.  The veteran in essence has contended that 
his disability has worsened.  For this reason, the Board 
remanded the case in June 2004 so that the veteran could be 
examined.   

The relevant medical evidence contained in the veteran's 
claims includes an examination by a medical professional in 
May 2005.  The veteran told the examiner that he felt 
increased pain in both feet, increasing with prolonged 
standing or walking.  The veteran said that the more he 
rested, the less pain he experienced, and that the pain he 
suffered was in three distinct areas: medial midfoot pain, 
the medial hallux valgus pain, and the forefoot pain, with 
the forefoot pain being most severe.  The veteran stated that 
he has not noted any other significant functional condition 
such as excessive fatigability or loss of range of motion.

The examiner determined that the veteran's bilateral pes 
planus was manifested by rigid flat foot, and that the 
veteran had no significant deformity or abnormality.  

In a note dated March 7, 2005, the veteran's health care 
provider stated that there was not cyanosis, clubbing or 
edema, and that all touch senses were intact.  In addition, 
the note states that normal plantar responses and Achilles 
reflexes were intact, that all muscle groups graded "5/5" 
normal, and that the veteran ambulated heel to toe.  In an 
examination dated April 14, 2005, the veteran was fitted with 
new shoes and custom orthotics.  The note states that the 
veteran told the medical professional that the orthotics were 
comfortable.

The symptoms contained in the Diagnostic Code for a 30 
percent rating under Diagnostic Code 5726 include "objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  The most 
recent examination states that there is no pronation or 
abduction, but rather limited range of dorsiflexion and 
plantar flexion, particularly in the right foot.  The veteran 
reports pain on use, but there is no evidence of swelling on 
use.  There is also evidence that the veteran's pain is 
somewhat reduced by orthotic appliances.  Thus, the veteran 
meets some, but not all, of the criteria for the currently 
assigned 30 percent rating for bilateral pes planus. 

As discussed in the law and regulations section above, a 50 
percent rating is assigned for pronounced symptoms, such as 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The evidence is clear that the veteran 
exhibits no pronation or abduction, nor does he exhibit any 
marked inward displacement.  The April examination describes 
that the achilles reflexes and all muscle groups were normal.  
Finally, as noted above, there is evidence that the veteran's 
pain is somewhat reduced by orthotic appliances.

In consideration of the record as a whole, the Board notes 
that it reveals little, if any, pathology consistent with the 
assignment of a 50 percent rating for acquired flatfoot.  The 
objectively demonstrated bilateral foot pathology does not 
come close to approximating that required for the assignment 
of an increased rating.  
Cf. 38 C.F.R. § 4.7 (2005).  

DeLuca considerations

The veteran and his representative have also suggested that a 
higher rating is warranted under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5726, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply. See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The Board observes in passing that, even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable, the clinical findings 
would not warrant an increased evaluation due to functional 
loss.  Although the veteran has complained of pain in the 
forefoot, the evidence reveals that he is still able to 
ambulate and perform his job duties despite the pain.  
Moreover, there is no evidence of weakness, incoordination, 
fatiguability and the like.  As was described above, the 
veteran's reflexes have been described as normal.

Extraschedular evaluation

In the December 2005 SSOC, the AMC considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability picture , and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his bilateral pes 
planus.  Indeed, it appears that the veteran has never been 
hospitalized for this disability.  The Board further notes 
that there is no evidence of marked interference with the 
veteran's employment due to the disability sufficient to 
trigger the application of the extraschedular provisions.  
The veteran testified in November 2002 that he worked a 8 
hour days as a mechanic, albeit with some pain as the day 
went along.  See the hearing transcript, page 9.   The 
veteran thus has not indicated that the disability interferes 
with his ability to perform work beyond that contemplated in 
the presently assigned 30 percent scheduler rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

In short, the record does not demonstrate that the veteran's 
disability causes more impairment or deficiency than the 
current 30 percent rating.  For these reasons, the Board has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected bilateral 
acquired flatfoot.  
The currently assigned 30 percent disability rating is 
appropriate, and the benefit sought on appeal is accordingly 
denied.




ORDER

An increased disability evaluation for service-connected 
bilateral pes planus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


